February 26, 1993     [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    For The First Circuit

                                        

No. 92-2244

                  BERENICE MARY GORCZAKOSKI,

                    Plaintiff, Appellant,

                              v.

                   JOHN B. DEROSA, ET AL.,

                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Berenice Mary Gorczakoski on brief pro se.
                            
   Robert C. Ware and  Freedman, DeRosa & Rondeau on  brief for
                                                 
appellees.

                                        

                      February 26, 1993
                                        

     Per Curiam.  Plaintiff Berenice  Gorczakoski appeals pro
                                                             

se from a district court judgment dismissing her complaint as
  

frivolous  under  28  U.S.C.    1915(d).    Having  carefully

reviewed the record and the parties' briefs, we conclude that

"no  substantial question  is  presented"  and  that  summary

affirmance is therefore warranted under Loc. R. 27.1. 

     Plaintiff's suit involves a dispute over an inheritance.

Her complaint alleges that,  upon the death of her  mother in

May 1991, plaintiff inherited  a fifty percent interest in  a

house  and property  located  in North  Adams, Massachusetts.

Although her mother's will specified that all real estate was

to "be  sold as soon  as practicable," plaintiff  expressed a

desire to acquire full  ownership of the house by  buying out

the interests of  her sisters (the other  beneficiaries).  In

December  1991, at the behest of  the executrix, the attorney

representing the estate obtained a restraining order from the

Pittsfield Probate  and Family Court  which barred  plaintiff

from  entering  the  house and  directed  that  the  house be

padlocked.   Plaintiff  filed  the instant  suit against  the

attorney (and  his partners), complaining both  of her ouster

from the property and of the ongoing plans to sell the house.

Charging   that  defendants  had  operated  deceitfully,  she

requested that the property be  returned to her, that various

repairs be performed, and that damages be awarded.

                             -2-

     After  granting plaintiff's  application  for  in  forma
                                                             

pauperis  (IFP)  status,  the  district  court construed  her
        

complaint  as  one   under  42  U.S.C.      1983  alleging  a

deprivation of property without due process.  The court  then

reviewed  the  complaint under  28  U.S.C.    1915(d),  which

permits the dismissal of IFP complaints that are "frivolous."

A complaint  is frivolous  when it  "lacks an arguable  basis

either  in  law  or fact"--i.e.,  when  it  is  "based on  an

indisputably  meritless  legal   theory"  or  makes  "clearly

baseless" factual allegations.  Neitzke v. Williams, 490 U.S.
                                                   

319, 325, 327 (1989).  The district court determined that the

complaint, even  when liberally  construed, suffered in  this

regard  as to each of the two  essential elements of a   1983

claim:  (1) that the conduct complained of was committed by a

person under  color of state law, and  (2) that it deprived a

person of  rights, privileges,  or immunities secured  by the

Constitution or federal law.   See, e.g., Parratt v.  Taylor,
                                                            

451  U.S.   527,  535  (1981).    The  case  was  accordingly

dismissed.

     We   find  no  abuse  of  discretion.    See  Denton  v.
                                                         

Hernandez,  112  S.  Ct.  1728,  1734  (1992)  ("Because  the
         

frivolousness determination  is a discretionary one,  ... a  

1915(d) dismissal  is properly reviewed  for an abuse  of ...

discretion.").  We need  not examine whether defendants might

properly be deemed state actors for purposes of   1983, as it

                             -3-

is clear that plaintiff has failed to allege even an arguable

due  process  violation.   Nowhere  below  or  on appeal  has

plaintiff adverted to any procedural irregularity surrounding

the  events in question.  In particular, she does not suggest

(1)  that  the  procedures  attending  the  issuance  of  the

restraining order  were in any  way deficient,  (2) that  the

attorney somehow exceeded the scope of that order in removing

her from the house and padlocking it, or (3) that his pursuit

of plans to sell the house was contrary  to the directives of

the  court  or  the  executrix.   Rather,  her  complaint  is

directed  solely at the substance of decisions reached by the

court and the executrix--decisions  which are routinely  made

in the course of probate proceedings.  Any disagreement  with

those decisions must be pursued through the state courts.  

     Plaintiff  has  alleged no  facts  which  even begin  to

approach a  constitutional violation.   See Watson  v. Caton,
                                                            

    F.2d    , No. 92-1269, slip op. at 6 (1st Cir. 1993) (per

curiam) ("The difference between failing to state a claim and

making  a frivolous claim is in some situations a question of

degree.").  As no substantial question has been presented, we

summarily affirm the dismissal of her complaint under Loc. R.

27.1.  We  note that  such dismissal does  not bar  plaintiff

from  repleading  her claim  by  means  of a  paid  complaint

(which, according to her financial affidavit, she may well be

capable of affording).  See Denton, 112 S. Ct. at 1734.
                                  

                             -4-

     Affirmed.  The motion to dismiss is denied as moot.
                                                        

                             -5-